Citation Nr: 0621606	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right knee disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO decision that denied 
reopening the veteran's service connection claim for a right 
knee disorder.  

In an unappealed October 1045 rating decision, the RO denied 
service connection for a right leg condition.  That decision 
became final.  The RO continued the denial of service 
connection for a right knee condition in rating decisions 
dated in March and April 1975.  In April 1976, the Board 
denied the veteran's claim of service connection for right 
knee osteoarthritis with a history of a bony infarct.

The veteran applied to reopen his claim in September 2002.  
In the April 2003 rating decision, the Ro determined that new 
and material evidence had not been submitted.  

The veteran appeared at the RO and gave testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in February 2005.  A transcript of that hearing is of record.  

In March 2005, the Board reopened the veteran's service 
connection claim for a right knee disorder and remanded it 
for further evidentiary development.  

In March 2006 the Board referred the veteran's case to the 
Veterans Health Administration (VHA) for an advisory medical 
opinion.  


FINDINGS OF FACT

1.  The veteran is not shown to have had degenerative joint 
disease of the right knee or tibiofemoral joint during his 
active service or for many years thereafter.

2.  The veteran is shown unequivocally to have had 
epiphysitis of the right femur with right knee manifestations 
prior to entering service in May 1945.

3.  The preexisting epiphysitis of the right femur with right 
knee manifestations unequivocally did not undergo an increase 
in severity beyond natural progress during his period of 
active service from May to October 1945.

4.  The veteran is not shown to have manifested degenerative 
arthritis of the right knee during active service.

5.  The currently demonstrated degenerative arthritis of the 
right knee and tibiofemoral joint are not shown to be due to 
any event or incident of his service.



CONCLUSION OF LAW

The veteran's disability manifested by degenerative changes 
of the right knee and tibiofemoral joint is not due to 
disease or injury that was incurred in or aggravated by the 
veteran's active duty military service; nor may any arthritis 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
105, 1110, 1112, 1116, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1(m), 3.102, 3.301, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided VCAA notice 
in a letter mailed in March 2005, subsequent to the 
originating agency's initial adjudication of his claim.  The 
notice letter included notice of the evidence that would be 
pertinent and that he should submit such evidence.  The 
veteran was asked to submit all pertinent evidence in his 
possession.  After notice was provided, the veteran was 
provided ample time to submit or identify pertinent evidence.  

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  Other VA and private clinical 
records have been requested and associated with the record.  

Also, the Board remanded the veteran's claim in March 2005 
for additional evidentiary development and obtained a VHA 
opinion in March 2006.  Under the circumstances, the Board 
finds that further assistance with respect to the claims is 
not required.  See 38 U.S.C.A. § 5103A(a)(2).  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

As explained hereinbelow, the Board has determined that 
service connection is not warranted.  Consequently, no 
disability rating or effective date for service connection 
for that disability will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to those elements.  

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, appropriate VA examinations have been performed.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  

The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Factual background

The veteran claims that during his active duty service, he 
fell from an overhead bar ladder he was climbing during a 
physical training.  He sustained injury to his right knee.  A 
few days later, the veteran reported receiving treatment for 
this right knee injury before being transferred to Keesler 
Field Military Medical Hospital.  

The veteran's June 1945 induction examination report was 
essentially negative for any findings other than bilateral 
pes planus.  

In September 1945, the veteran was admitted for complaints of 
pain in the right hip and thigh region that he stated began 
age 12.  He reported fairly constant pain in the right knee 
at age 16 with intermittent pain extending from the back of 
the right thigh into the right hip.  There was no history of 
injury.  

On examination of the bones and joints, the examiner noted 
right greater trochanter appeared to be more prominent than 
the left in all positions.  Extreme abduction or adduction 
and marked flexion of hip on thigh produced pain in the right 
hip region.  The right knee was noted to be normal.  The 
examiner noted that the veteran's right hip was held slightly 
elevated, the right knee did not extend completely, and the 
right heel remained about 1/2-inch above the floor.  

On examination of the muscular system, the examiner noted 50 
percent atrophy of the muscles of the right calf and a slight 
generalized wasting of the right thigh muscles.  No 
demonstrable motor weakness of the individual muscle groups 
was observed.  Right knee jerk was increased 50 percent with 
a variable clonus of the right ankle.  The examiner noted no 
sensory disturbance.  Cranial nerves were noted to be normal.

The October 1945 discharge summary listed diagnoses of 
"epiphysitis, healed, lesser trochanter, right femur, cause 
undetermined, manifested by pain, weakness in region of right 
hip of 6 years duration."  Also diagnosed was "hysteria, 
moderate, chronic, precipitating stress minimal; 
predisposition severe; functional incapacity severe."  

X-rays of the chest were negative.  X-rays of the right hip 
showed evidence of an old infection about the area of the 
lesser trochanter of the right femur with a small area of 
osteititis.  In an October 1945 progress note, the examiner 
reported that the veteran definitely had some hip joint 
disease in his earlier years with a probable exacerbation 
about two or three years ago (approximately 1941 or 1942) 
with history of subsidence and improvement.  

In the veteran's service medical records, it was noted that 
the veteran was examined repeatedly with consistent physical 
findings on examination.  The examiner indicated that despite 
the veteran's immature, superstitious, suggestible nature, 
and desire to return home, "it is believed that there is a 
primary disabling orthopedic condition about the hip and that 
any gain reaction is secondary to this."  The examiner noted 
that "it is impossible for him to continue on in a duty 
status" and the veteran was recommended for discharge on the 
basis of his "old epiphysitis and hysterical 
psychoneurosis."  The examiner noted that the veteran's 
condition "long antedates his entry into the service."  

In a report of physical examination dated in October 1945, 
the veteran reported having constant pain at age 12 in the 
right knee and intermittent pain in the right calf and thigh.  
The veteran's right leg pain lessened by the age of 16, but 
then worsened, becoming persistent and disabling.  The 
veteran stated that his pain was constant in the knee cap 
with extension into the ankle and thigh.  He stated that he 
as been unable to walk soundly for the last two years and 
that on occasion he used a cane for ambulation.  

The examiner noted no numbness or tingling or weakness other 
than pain which prevented full movement.  The veteran 
reported rare occurrences of dribbling of urine for the last 
few years.  The examiner noted no other symptoms of the left 
leg.  The veteran reported being "very nervous" about his 
right leg condition.  

The veteran's discharge documents dated in October 1945 
reflect a diagnosis of epiphysitis, lesser trochanter right 
femur, healed, chronic, duration of six years, cause 
undetermined.  That condition was noted to be manifested by 
mild residual atrophy of the iliopsoas and pectineus muscles 
of the hip.  X-ray evidence showed moderate enlargement of 
the lesser trochanter, right femur.  Incapacities were noted 
to be due to weakness in the right thigh.  

Also diagnosed was psychoneurosis, hysteria, chronic, 
manifested by complaints of persistent pain in the right hip 
and knee, bizarre gait, immature emotional responses, and 
poor judgment.  The veteran was noted to have a severe 
predisposition with symptoms patterned by old physical 
disability which likewise modified personality reactions.  

Based on this evidence,  the RO denied the veteran's service 
connection claim for epiphysitis of the right femur in its 
October 1945 rating decision.  The RO noted that the 
veteran's disability was not noted at induction and that when 
he was hospitalized in-service, he reported having this 
problem for many years prior to induction.  The RO found that 
the veteran's leg disability was insidious in origin and 
development and could not have reached its present stage in 
the brief time the veteran was in-service.  The condition was 
noted to have existed prior to service and had not been 
aggravated beyond that which may be attributed to natural 
progress.  

Post-service medical evidence dated from 1972 to the present 
reflect the veteran's complaints of right knee pain that 
dated back to 1945.  Medical examination findings include 
symptoms of pain with swelling and radiographic findings of 
bony infarct of the right knee.  X-rays also showed evidence 
of degenerative arthritis in the right knee.  

On VA examination in June 1975, the veteran reported being 
hospitalized for right knee pain diagnosed as epiphysitis.  
It was noted that this condition predated his induction by 6 
years.  The veteran's current complaints included leg pain 
and bad nerves with sleep disturbance.  The examiner's 
diagnosis was psychophysiological musculoskeletal reaction, 
chronic, moderate (formerly called psychoneurosis hysteria), 
manifested by complaints of pain in the leg.  

X-ray of the right knee showed mild marginal spurring 
consistent with degenerative joint disease with sclerosis 
present, consistent with bone infarcts.  X-ray of the hips 
were reported as unremarkable with some evidence of 
roughening of the tip of the lesser trochanter of the right 
femur, which the examiner noted may be due to residual from 
old trauma or epiphysitis.  

On VA orthopedic examination in August 1985, the veteran 
complained of aching of the whole right side of the neck, 
right shoulder, right elbow, and knee.  He reported having 
right knee swelling and instability and that he was 
hospitalized for treatment of the right shoulder and right 
knee.  On physical examination, the veteran was noted to have 
right knee range of motion from 0 to 135 degrees with no 
fluid present in the knee.  Ligaments were reported to be 
stable with no crepitation of the knee against gravity and no 
reflex guarding of the patella.  McMurray sign was negative.  
The examiner's diagnostic impression was history of 
osteoarthritis of the right knee.  X-rays of the knees showed 
normal left knee; right knee showed evidence of degenerative 
arthritic changes and bone infarcts of the right femur and 
tibia.  

In private medical records dated in June 1994 and January 
1999, the veteran was treated for injuries sustained in two 
automobile accidents.  In the June 1994 report, the veteran 
was noted to have continued complaints of bilateral knee pain 
with negative neurological and orthopedic examination.  In 
the January 1999 report, it was noted that the veteran's 
right knee was wrapped; however, no findings were reported 
with regard to the right knee.  

Recent private medical evidence dated in 2002 reflects the 
veteran's progressive 20+ year history of right knee pain.  
The veteran's right knee pain was associated with swelling, 
stiffness, popping, locking, and catching.  The veteran's 
treating physician noted that the veteran had several 
injections and treatment with medication; however, it 
appeared that the required knee replacement.  X-rays of the 
right knee showed advanced gonarthrosis of the patellofemoral 
joint and moderate arthritis of the tibiofemoral joint.  

In March 2006, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the nature of 
the veteran's right knee condition and whether it was 
causally linked with epiphysitis of the right femur or that 
this condition increased in severity beyond normal 
progression while the veteran was on active duty from May 
1945 to October 1945.

In April 2006, a VHA opinion was received.  The examiner 
provided a summary of the facts that corresponded with the 
medical evidence of record.  The examiner opined that it is 
at least as likely as not that the veteran suffered from 
epiphysitis of the right proximal femur prior to his entrance 
on active duty in May 1945.  The evidence showed that from 
the age of 12 the veteran had constant pain in the area of 
the right posterior knee and ankle.  There was no evidence 
that he suffered any injury while in the service, nor is 
there evidence that he suffered from a claimed fall off an 
overhead bar ladder.  Given the lack of evidence to support 
any in-service injury and the documented history of constant 
pain up until his hospitalization, the examiner opined that 
this condition was "all preexisting and was not aggravated 
by anything that has happened in the military."  
 
The examiner was also asked to discuss whether the veteran's 
epiphysitis, if found to have preexisted service, increased 
in severity beyond normal progression while the veteran was 
on active duty from May 1945 to October 1945.  The examiner 
opined that "there is no evidence whatsoever that this 
veteran suffered any increase of his epiphysitis of the 
lesser trochanter of the right femur, which is in the 
proximal femur at the hip while he was in active duty 
service."  

The examiner concluded that the veteran's epiphysitis was 100 
percent in existence prior to entering the service and he 
noted that there was no evidence of any aggravation or 
increasing problem with the veteran's epiphysitis in service.  

The Board has considered lay statements submitted in support 
of the veteran's service connection claim.  Generally, these 
statements indicate that the veteran was in good health prior 
to his induction into the military in 1945 and that he 
required no assistive devices for ambulation.  


Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. 1111.

In this case, the presumption of soundness is not at issue 
with regard to the veteran's claim for right knee disorder 
since the veteran's induction examination reflects no 
clinical findings related to the knees.  The veteran does not 
dispute these facts. 

However, the veteran contends that this preservice condition 
was aggravated by his active duty service, specifically, due 
to an in-service injury to the right knee.  Thus, the 
question before the Board to decide is whether the veteran's 
preservice knee disorder worsened during service and, if so, 
whether the knee disorder increased in severity beyond 
natural progression. 

The veteran's service medical records clearly reflect that 
during the veteran's six months of service, he experienced 
episodes of knee pain in September 1945 for which he was 
hospitalized until his discharge in October 1945.  The 
records do not document any in-service injury from falling 
off an overhead bar ladder, as described by the veteran in 
his testimony and written statements.  

Rather, the service medical records show that the veteran had 
complaints of right knee pain with radiographic findings of 
abnormalities of the lesser trochanter of the right femur.  
The Board notes that the veteran consistently reported that 
the right thigh pain was preexisting since the age of 12 with 
right knee pain manifestations beginning at age 16.  Progress 
notes dated during the veteran's period of in-service 
hospitalization reflect that the x-ray findings in the right 
femur represented epiphysitis or an infection.  However, 
since infection was now shown on testing and the veteran's 
condition failed to improve despite treatment, the discharge 
diagnosis was epiphysitis of the lesser trochanter of the 
right femur.  

This medical evidence appears to indicate that the veteran 
experienced episodes of pain that were temporary in nature, 
and similar to past episodic pain, rather than indications of 
a permanent worsening.  Temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991). 

Further, the veteran's post-service medical records dated 
from his discharge from active duty in October 1945 and the 
first documented evidence of treatment for right knee pain in 
April 1972 are silent for any complaints of right leg pain.  

Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  Such has not been shown through the service medical 
records

While the veteran contends that his activities in service, 
particularly an in-service fall from a overhead bar ladder 
during a physical training exercise, accelerated the 
degeneration of his right leg joints, he, as a layman, does 
not have the requisite training or expertise to offer an 
opinion that requires medical expertise, such as the etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

To the extent that the veteran relies upon his post-service 
medical records as evidence of a chronic right leg 
disability, the Board notes that these records do not provide 
competent medical evidence that the veteran's right knee 
disorder permanently worsened as a result of his active duty 
service.


When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is responsible for assessing the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion reached; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board). 

In this instance, the Board finds the April 2006 VHA opinion 
to be more persuasive than the veteran's statements and 
notations of an in-service, right leg injury in the veteran's 
past medical history.  The VHA examiner noted that the 
veteran's right leg pain, described by the veteran and 
documented in his service medical records, had its onset of 
at age 12 with knee manifestations at age 16.  The examiner 
noted that both of these conditions preexisted his induction 
into the military in May 1945.  As such, the examiner 
concluded that this condition, diagnosed as epiphysitis of 
the right femur, was a preexisting condition.  Further, given 
the lack of evidence of any in-service injury, the examiner 
found that there was no basis on which to find that this 
preexisting condition was aggravated by anything that 
happened in the military.  

The examiner also opined that the veteran's preexisting 
epiphysitis of the right femur did not increase in severity 
beyond normal progression while the veteran was on active 
duty from May to October 1945 given the lack of evidence of 
this fact.  In this regard, the medical evidence tends to 
show that the veteran's preexisting epiphysitis underwent the 
same kind of episodic, intermittent pain flare-up with 
extension from the back of the right thigh into the right hip 
and ankle, previously reported by the veteran in his pre-
military history.  

The Board notes the veteran's argument that the VHA opinion 
is speculative; however, the Board finds that the VHA 
examiner's opinion is more comprehensive in light of the 
evidence reviewed.  The examiner considered the medical facts 
of record, as well as the veteran's contentions regarding the 
etiology of his claimed orthopedic disability.  As such, the 
Board accords greater probative weight to that opinion and 
finds that the veteran's right knee disorder was not 
aggravated in service.

Lastly, the Board notes that the veteran has been currently 
diagnosed with degenerative arthritis in the right knee.  In 
this regard, the veteran's service medical records are silent 
as to the diagnosis or treatment of degenerative joint 
disease.  Further, there is no evidence in the claims file 
indicating that the veteran's degenerative joint disease 
manifested to a compensable degree within one year of 
separation from service in October 1945.  X-ray studies taken 
in September 1945 and October 1945 were negative for any 
findings of degenerative changes in the right hip.  

The Board notes that the earliest post-service medical record 
noting a probable diagnosis of degenerative joint disease is 
dated in March 1975, 30 years after the veteran separated 
from service.  As such, presumptive service connection is not 
warranted on this issue.

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for a 
right knee disorder, including degenerative joint disease, 
for the reasons discussed above.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See 
Gilbert, 1 Vet. App. at 55.





ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


